UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

LANCASTER COUNTY SCHOOL
DISTRICT, a political subdivision of
the State of South Carolina,
Plaintiff-Appellant,
                                                                   No. 96-1796
v.

SOUTHEAST SERVICE CORPORATION,
Defendant-Appellee.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Joseph F. Anderson, Jr., District Judge.
(CA-95-1793-3-17)

Argued: June 4, 1997

Decided: August 11, 1997

Before RUSSELL and NIEMEYER, Circuit Judges, and
TILLEY, United States District Judge for the
Middle District of North Carolina, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Melvin Brice McKeown, Jr., MCKEOWN LAW FIRM,
York, South Carolina, for Appellant. Karl Stephen Brehmer, BROWN
& WOODS, Columbia, South Carolina, for Appellee. ON BRIEF:
Donna Seegars Givens, BROWN & WOODS, Columbia, South Caro-
lina, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Lancaster County School District in South Carolina engaged
Southeast Service Corporation to provide the School District janitorial
services at its schools. The School District alleges that on November
26, 1992, an employee of Southeast Service at the Barr Street Junior
High School negligently placed a hot, propane powered floor polish-
ing machine into a janitorial closet that was full of combustible mate-
rials, causing a fire and approximately $800,000 in property damage.
The School District was insured by the South Carolina Insurance
Reserve Fund which paid the loss. As subrogee, the Insurance
Reserve Fund now seeks reimbursement of the loss from Southeast
Service based on its employee's negligence.

Paragraph 11 of the janitorial services contract between the School
District and Southeast Service reads:

           Waiver of Subrogation: The Contractor and Lancaster
          County School District mutually agree to waive their rights
          for loss or damage to each respective party's building,
          equipment, improvement, or other property whatsoever
          because of fire, explosion, or any other cause normally cov-
          ered in standard form fire and casualty insurance policies
          with extended endorsements. Each party has the responsibil-
          ity to adequately insure its real and/or personal property
          against loss or damages caused by fire, theft, or other disas-
          ter.

Relying on this provision, Southeast Service filed a motion for sum-
mary judgment claiming that paragraph 11 was clear and unambigu-
ous and that, under the provision, the parties waived their rights
against each other for property damage caused by fire. The district
court granted the motion for summary judgment and entered judg-
ment in favor of Southeast Service. This appeal followed.

                    2
We have considered the arguments of counsel and reviewed the
record in this case. For the reasons amply stated by the district court
in its opinion entering summary judgment, we affirm. See Lancaster
County School District v. Southeast Service Corp. , No. 3:95-1793-17
(D.S.C. May 7, 1996).

AFFIRMED

                    3